Citation Nr: 1523298	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  11-23 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for hypertension.
 
2. Entitlement to an increased rating for degenerative arthritis at L5-S1, in excess of 20 percent prior to October 4, 2013, and in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1961 to March 1986.  He also served with the National Guard.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an April 2009 rating decision of the VA Regional Office (RO) in Nashville, Tennessee.

In August 2013, the Board reopened and remanded the claim of entitlement to service connection for hypertension and remanded the issue of entitlement to an increased rating for degenerative arthritis at L5-S1.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in August 2013, the Board reopened the claim of entitlement to service connection for hypertension after finding that a March 2009 private treatment record showing a diagnosis of essential hypertension was new and material evidence.  The Board then directed the AOJ to obtain an opinion addressing whether elevated blood pressure readings during the appellant's final year of service were related to his current diagnosis of hypertension.

In October and November 2013, the AOJ obtained an examination and opinion; however, a number of inconsistencies render the opinion inadequate.  In subsection "c" of the Disability Benefits Questionnaire, under Medical History, the examiner indicated that the Veteran's initial diagnosis of hypertension was confirmed by blood pressure readings taken two or more times on at least three different days and noted the following: "Reading 1: 130/70, Reading 2: 120/70, Date: 6/26/1986.  Reading 1: 114/88, Date 6/26/1986."  Not only were all three readings taken on the same day, the examiner's identification of June 1986 as the initial diagnosis of hypertension conflicts with other statements she made indicating that the first diagnosis took place in 1988.  Moreover, the cited blood pressure readings deviate significantly from VA regulations requiring diastolic blood pressure of at least 90 mm or systolic blood pressure greater than 160 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Finally, although the Board requested an opinion from a physician, an opinion was obtained from a nurse practitioner.  Stegall v. West, 11 Vet. App. 268 (1998).  A new opinion from an appropriate physician is therefore required.

As to the claim of entitlement to an increased rating for lumbar degenerative arthritis, the Board directed the AOJ to retrieve any pertinent records not previously added to the record.  In September 2013, the Veteran submitted two VA Form 21-4142 (Authorization and Consent to Release Information) requesting that VA obtain treatment records from Dr. Ashley and Dr. Oglesby, both of the Tennessee Orthopaedic Alliance.  No attempt was made to obtain those records.  Stegall, 11 Vet. App. at 268.  While a prior August 2011 request for records from Dr. Oglesby was made, there are no records associated with the Tennessee Orthopaedic Alliance dated after August 30, 2011.  The AOJ should therefore make reasonable efforts to obtain these identified records.

At the time these forms were submitted, i.e., in October 2013, the VA Form 21-4142 was effective only for 180 days from the date of signature.  As such the forms are no longer valid given the passage of more than 180 days.  The Veteran thus must be requested to reauthorize the release of his private medical records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send to the Veteran and his representative a letter requesting that the appellant provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any recent relevant private medical records, including any outstanding private treatment associated with Dr. Ashley and Dr. Oglesby of the Tennessee Orthopaedic Alliance.

If the Veteran provides a new completed release form authorizing VA to obtain these treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.

2. Thereafter, the RO must provide an appropriate physician access to the appellant's entire claims file, to include all electronic records, for an opinion.  The reviewing physician must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The reviewing physician must opine whether it is at least as likely as not that current essential hypertension relates back to symptoms in service.  The reviewing physician must clearly identify the date of the initial onset of hypertension.  The attention of the reviewing physician is directed to the Board's August 2013 remand.  A complete rationale must be provided for any opinion provided.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

